Case 0:18-cv-62242-RKA Document 51 Entered on FLSD Docket 07/12/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                CASE NO. 18-cv-62242- RKA-PMH



   CROSS COUNTRY HOME SERVICES, INC.,
                                     Plaintiff,
                       v.                                   CIVIL ACTION
   THS GROUP LLC             D/B/A    TOTAL       HOME
   PROTECTION,

                                     Defendant.



    UNOPPOSED MOTION TO APPEAR TELEPHONICALLY AT THE JULY 16, 2019
                        STATUS CONFERENCE

         Defendant THS GROUP LLC D/B/A TOTAL HOME PROTECTION (“THS”), on

  consent of Plaintiff CROSS COUNTRY HOME SERVICES, INC., (“CCHS”) hereby requests

  leave to appear telephonically at the July 16, 2019 Status Conference.

          In support this Unopposed Motion, Defendant submits:

         On July 9, 2019 THS filed two motions, including an unopposed motion to continue and

  reschedule the November 12, 2019 Trial Date, to extend discovery deadlines, to adjourn the

  mediation and for an extension of all other deadlines ( “Motion to Extend”)[D.E. 48], and an

  unopposed motion for leave to file an affidavit of David Seruya in support of the Motion to Extend

  under seal [D.E. 47]. The following day, on July 10, 2019, the Court filed a Paperless Notice of

  Hearing, calling a Status Conference before The Hon. Roy K. Altman on July 16, 2019 at 2:30

  p.m. [D.E. 49].

         THS has no issue with the time of the Conference. However, as Counsel for THS is based




                                                                                         1|Page
Case 0:18-cv-62242-RKA Document 51 Entered on FLSD Docket 07/12/2019 Page 2 of 3



  in New Jersey, THS hereby requests leave to appear at the Status Conference telephonically. THS

  submits that there will not be any prejudice to any party, or to the Court, by THS’s counsel

  appearing telephonically, and that it would be a substantial burden for THS’s counsel to appear at

  the status conference in person.

         All parties hereto consent to the relief requested in this motion.

         WHEREFORE, Defendant THS GROUP LLC D/B/A TOTAL HOME PROTECTION, on

  consent of Plaintiff CROSS COUNTRY HOME SERVICES, INC., hereby requests leave for

  Jonathan L. Leitman, Esq., as counsel for Defendant THS GROUP LLC D/B/A TOTAL HOME

  PROTECTION to appear telephonically at the July 16, 2019 status conference.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), undersigned counsel represents that counsel for Plaintiff

  stated that Plaintiff does not oppose the relief sought herein.

                                                 Respectfully submitted,

                                                 /s/ Jonathan L. Leitman.
                                                 Jonathan L. Leitman., Esq.
                                                 Admitted Pro Hac Vice
                                                 jleitman@janmeyerlaw.com
                                                 Law Offices of Jan Meyer & Associates, P.C.
                                                 1029 Teaneck Road, 2nd Floor
                                                 Teaneck, New Jersey 07410
                                                 Telephone: (201) 212-9770

                                                 Pro Hac Vice Counsel for Defendant




                                                                                         2|Page
Case 0:18-cv-62242-RKA Document 51 Entered on FLSD Docket 07/12/2019 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on July 12, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing document
  is being served this day on all counsel of record via transmission of Notices of Electronic Filing
  generated by CM/ECF.

                                               Rodal Law, P.A.
                                               Attorneys for Plaintiff
                                               5300 N.W. 33rd Ave., Suite 219
                                               Ft. Lauderdale, Florida 33309
                                               Telephone: (954) 367-5308

                                               /s/Yechezkel Rodal
                                               Yechezkel Rodal, Esq.
                                               Florida Bar No. 91210
                                               chezky@rodallaw.com




                                                                                         3|Page
